COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-14-00339-CV


In the Interest of B.T., A Child           §    From the 90th District Court

                                           §    of Young County (31091)

                                           §    August 13, 2015

                                           §    Opinion by Justice Dauphinot
                                           §

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. Having held that all orders Judge Cleveland

signed in Cause No. 31091 after February 26, 2014 are void, we vacate them

and dismiss this appeal, returning the parties to the position in the trial court that

they were in on February 26, 2014.

      It is further ordered that Appellant K.T. shall pay one-half of all of the costs

of this appeal and that Appellee M.T. shall pay one-half of all of the costs of this

appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Lee Ann Dauphinot______________
                                           Justice Lee Ann Dauphinot